DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the DexCom, Inc. application filed with the Office on 5 August 2021.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Application No. 16/721675, filed 19 December 2019, which is a continuation of U.S. Application No. 15/946,617, filed 5 April 2018, which is a continuation of U.S. Application No. 15/458,817, filed 14 March 2017, now U.S. Patent No. 9,936,909, which is a continuation of U.S. Application No. 14/543,644, filed 17 November 2014, now U.S. Patent No. 10,045,273, which is a continuation of U.S. Application No. 13/779,607, filed 27 February 2013, now U.S. Patent No. 9,788,765, which claims the benefit of U.S. Provisional Application No. 61/707,652, filed 28 September 2012.  Therefore, the present application has an effective filing date of 28 September 2012.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 31 August 2021, 22 February 2022, and 23 May 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Claim Interpretation
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim (MPEP §2111.01-IV-A-2nd ¶).  Such definitions are provided in the instant disclosure at [0046]-[0069] of the filed Specification, and will control interpretation of the laid forth terms.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,179,079 (hereinafter, “US Patent”) in view of a US Patent to Shults, et al. (US 6,001,067; hereinafter, “Shults”).

The limitations of instant claim 1 are essentially the same of limitations of patent claim 1, except that instant claim 1 additionally recites the limitation, “a sensing membrane comprising . . .a bioprotective domain”.
However, Shults discloses devices for determining analyte levels. Shults teaches a bioprotective membrane covering an enzyme membrane system (Col. 2, lines 51-52).
At the time of the present invention, it would have been obvious to incorporate the bioprotective membrane, as taught by Shults, into the device recited in patented claim 1, as the bioprotective membrane would impart protection to the sensor from external forces and factors that may result in environmental stress cracking (Shults, Col. 2, lines 51-54).

Instant claims 2-8 are essentially the same as patented claims 2-8, respectively.

Instant claims 9-11 are essentially the same as patented claims 10, 11 and 9, respectively.

Regarding instant claim 12, Shults teaches the bioprotective membrane comprises polytetrafluoroethylene (Col. 3, lines 5-6).

Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-   of U.S. Patent No. 11,179,079 in view of a published paper by Chen, et al. (“Surface hydration: Principles and applications toward low-fouling/nonfouling biomaterials”, Polymer, 51(23): p. 5283-5293, Oct. 20210; hereinafter, “Chen”).

The limitations of instant claim 14 are essentially the same of limitations of patent claim 12, except that instant claim 14 additionally recites the limitation, “a sensing membrane comprising . . .a bioprotective domain including one or more zwitterionic compounds, precursors, or derivatives thereof”.
However, Chen discloses that polyampholytic polymers (which have positively charged monomers and negatively charged monomers integrated into the backbone of the polymer) are a type of cross-linkable zwitterionic polymer (Abstract; 1st & 2nd ¶, Introduction; Section 4, p. 5288-5289; and Section 4.2, p. 5290-5291).
At the time of the present invention, it would have been obvious to incorporate the polyampholytic polymer into the device recited in patented claim 12, as the bioprotective membrane would impart an anti-fouling coating (Abstract; 1st & 2nd ¶, Introduction; Section 4, p. 5288-5289; and Section 4.2, p. 5290-5291)

Instant claims 15-19 are essentially the same as patented claims 13-17, respective.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Mao, et al.  (US 2003/0042137 A1; hereinafter, “Mao”) in view of a published paper by Chen, et al. (“Surface hydration: Principles and applications toward low-fouling/nonfouling biomaterials”, Polymer, 51(23): p. 5283-5293, Oct. 2010; hereinafter, “Chen”) and in view of a US Patent Application Publication to Boock, et al. (US 2009/0247856 A1; hereinafter, “Boock”).

Regarding claim 1, Mao discloses membranes employed in electrochemical sensor (Abstract).  Mao teaches such electrochemical sensors may be implantable amperometric glucose sensors ([0010]; which reads upon the instantly claimed, “[a] device for measurement of an analyte concentration” and “a sensor configured to generate a signal associated with a concentration of an analyte”).
The sensor as taught by Mao are covered in a two-part layer system comprising a sensing layer and membrane (18 & 20, Figure 2A, respectively; which reads upon the instantly claimed, “a sensing membrane located over the sensor, the sensing membrane comprising a diffusion resistance domain configured to control a flux of the analyte therethrough”, the membrane acting as the claimed diffusion resistance domain).
Mao teaches the membrane (20, Figure 2A) is formed by crosslinking a modified polymer containing heterocyclic nitrogen groups, wherein the polymer comprises poly(heterocyclic nitrogen-containing constituent) as a portion of its backbone and additional elements, including a zwitterionic moiety, a hydrophobic moiety, and optionally, a biocompatible moiety ([0043]), wherein hydrophilic modifiers may be added to enhance the biocompatibility of the membrane ([0017]).  These components reads upon the instant claimed, “wherein the diffusion resistance domain comprises a base polymer and one or more zwitterionic compounds . . . and wherein the base polymer comprises both hydrophilic and hydrophobic regions”.
Mao does not teach the recited one or more zwitterionic compounds comprise a betaine compound or derivative thereof in the first domain of the membrane. Mao discloses a biocompatible, implantable medical device having a membrane ([0018] and Figure 2). Mao discloses that the first domain of the membrane comprises a cross-linked polymer having a zwitterionic moiety and a biocompatible moiety ([0043]). Therefore, the prior art recognizes the desire for the sensor coating to be biocompatible.
Chen discloses that polyampholytic polymers (which have positively charged monomers and negatively charged monomers integrated into the backbone of the polymer) are a type of cross-linkable zwitterionic polymer useful as an anti-fouling coating in biocompatible medical implants and biosensors (Abstract; 1st & 2nd ¶, Introduction; Section 4, p. 5288-5289; and Section 4.2, p. 5290-5291).  Among the types of polyampholytic polymers disclosed by Chen are polybetaines (4.1. Polybetaines, p. 5289-5290), in particular poly(carboxybetaine acrylamide) (Table 1; which reads upon the limitation, “wherein the one or more zwitterionic compounds comprise a betaine compound or derivative thereof”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Mao by forming the zwitterionic polymer of Mao out of a polybetaine polymer of Chen, as described above. One would have been motivated to do so, as Mao discloses that the membrane is formed of a cross-linked zwitterionic polymer and desires the polymer to be biocompatible, as described above, and the polymer of Chen is a biocompatible zwitterionic polymer for use in biocompatible and medical implants. Therefore, the combination would yield nothing more than the desired biocompatible zwitterionic polymer coating desired by Mao. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. (MPEP § 2144.07)
Mao does not explicitly teach the base polymer comprising a polyurethane or a polyurethane copolymer, and a bioprotective domain.
However, Boock discloses devices and methods for providing continuous measurement of an analyte concentration (Abstract).  Boock teaches a bioprotective domain formed from a polyurethane containing fluorine ([0187]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Mao by incorporating the polyurethane-based bioprotective domain, as taught by Boock, because said incorporated membrane would substantially block the effect and/or influence of non-constant noise-causing species (Boock, Abstract).

Regarding claims 2 and 3, Mao does not expressly teach a particular amount of zwitterionic compounds in the diffusion resistance domain.
However, Mao recognize the function of zwitterionic compounds within the membrane: “The zwitterionic moiety of the polymer is believed to provide an additional layer of crosslinking, via intermolecular electrostatic bonds, beyond the basic crosslinking generally attributed to covalent bonds, and is thus believed to strengthen the membrane” ([0017]).
Therefore, it would have been recognized by one of ordinary skill in the art, to have utilized various amounts of zwitterionic compounds in the taught membrane during routine experimentation to optimize the membrane composition, including the within the claimed range amounts. (MPEP 2144.05 (II)).

Regarding claims 4-6, Chen teaches polybetaines (4.1. Polybetaines, p. 5289-5290), in particular poly(carboxybetaine acrylamide) (Table 1).

Regarding claims 7 and 8, Mao teaches sensing layer (18, Figure 2A) comprises glucose oxidase ([0077]).

Regarding claims 9 and 10, Boock teaches polyurethane selected from the group consisting of polyether-urethane-urea, polycarbonate-urethane, polyetherurethane, silicone-polyether-urethane, silicone-polycarbonate-urethane, and polyester-urethane ([0058]).

Regarding claim 11, Mao teaches the exemplary analyte is glucose (Figure 5).

Regarding claims 12 and 13, Boock teaches a polyurethane that contains a fluorine end groups, particularly, the polymer includes from about 1% to about 25% fluorine by weight.

Claims 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boock in view of Chen.

Regarding claim 14, Boock discloses devices and methods are described for providing continuous measurement of an analyte concentration (Abstract; which reads upon the instantly claimed, “[a] device for measurement of an analyte concentration”).  Boock teaches device has a sensing mechanism and a sensing membrane (Abstract; which reads the limitations, “a sensor configured to generate a signal associated with a concentration of an analyte; and a sensing membrane located over the sensor”).  Boock further teaches a diffusion resistance domain (44; [0148]; [0150]; which reads on “a diffusion resistance domain configured to control a flux of the analyte therethrough”).  Additionally, Boock teaches the diffusion resistance domain is formed of a base polymer synthesized to include a polyurethane membrane with both hydrophilic and hydrophobic regions to control the diffusion of glucose and oxygen to an analyte sensor ([0197]; which reads on “wherein the diffusion resistance domain comprises a polyurethane base polymer. . . wherein the polyurethane base polymer comprises both hydrophilic and hydrophobic regions”).  And, Boock teaches a bioprotective layer configured to substantially block the effect and/or influence of non-constant noise-causing species (Abstract; which reads on “a bioprotective domain”).
Boock does not teach the recited one or more zwitterionic compounds in the diffusion resistance domain, or bioprotective domain.
However, Chen discloses that polyampholytic polymers (which have positively charged monomers and negatively charged monomers integrated into the backbone of the polymer) are a type of cross-linkable zwitterionic polymer useful as an anti-fouling coating in biocompatible medical implants and biosensors (Abstract; 1st & 2nd ¶, Introduction; Section 4, p. 5288-5289; and Section 4.2, p. 5290-5291).  Among the types of polyampholytic polymers disclosed by Chen are polybetaines (4.1. Polybetaines, p. 5289-5290), in particular poly(carboxybetaine acrylamide) (Table 1; which reads upon the limitation, “the one or more zwitterionic compounds).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Boock by utilizing a polybetaine polymer of Chen, as described above. One would have been motivated to do so, as the polymer of Chen is a biocompatible zwitterionic polymer which imparts nonfouling properties, as well as having availability of functional groups (Chen, 5. Conclusions and perspectives, p. 5291).

Regarding claim 15, Boock teaches polyurethane selected from the group consisting of polyether-urethane-urea, polycarbonate-urethane, polyetherurethane, silicone-polyether-urethane, silicone-polycarbonate-urethane, and polyester-urethane ([0058]).

Regarding claims 15 and 17, Chen teaches polyampholytic polymers as polybetaines (4.1. Polybetaines, p. 5289-5290), in particular poly(carboxybetaine acrylamide) (Table 1).

Regarding claim 18, Boock teaches the enzyme domain (42) can be impregnated with other oxidases, for example, galactose oxidase, cholesterol oxidase, amino acid oxidase, alcohol oxidase, lactate oxidase, or uricase ([0202]).

Regarding claim 19, Boock teaches the analyte for measurement by the sensing regions, devices, and methods is glucose ([0116]).

Regarding claim 20, it would have been recognized by one of ordinary skill in the art, to have utilized various amounts of zwitterionic compounds in the taught membrane during routine experimentation to optimize the membrane composition, including the within the claimed range amounts. (MPEP 2144.05 (II)).



Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
2 November 2022